DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

  Group I, Claims 1-17, 25-27, 29, 30 
Claim 1 is drawn to a microcontroller system having some transistors operating in near-Vtmode and a power control system able to activate some of the memory blocks by power gating.  
Claims 9, 25 is drawn to a DMA system connected to the plurality of memory blocks, and at least two peripherals, with each peripheral having associated logic circuitry connected to the DMA system, each peripheral and its associated logic circuitry being supported in a distinct power domain.
Claim 29 is drawn to a microcontroller system having low Vt and High Vt transistors, with plurality of power domains and the processing unit and the memory block are independently power gated by power control circuits controlled by the power control module.  
Claim 30 is drawn to a microcontroller system, independently operating plurality of power operational modes wherein the processing unit can operate in a sleep mode while the peripheral circuit operates in an active mode.


Claim 1:
 A microcontroller system comprising: a processing core; a plurality of memory blocks; always-on circuitry having at least some transistors operating in near-Vt mode for low power operation, the always-on circuitry connected to the processing core; and a power control system able to inactivate at least some of the plurality of memory blocks by power gating.
Claim 9:
A microcontroller system comprising: a processing unit; a plurality of memory blocks; a DMA system connected to the plurality of memory blocks, with the DMA system including a DMA controller; and at least two peripherals, with each peripheral having associated logic circuitry connected to the DMA system, each peripheral and its associated logic circuitry being supported in a distinct power domain.
Claim 25:
A microcontroller system comprising: a processing unit; a plurality of memory blocks; a power gate capable DMA system connected to the plurality of memory blocks, with the DMA system including a DMA controller; and at least two peripherals, with each peripheral having associated logic circuitry connected to the DMA system, each peripheral and its associated logic circuitry being supported in a distinct power domain.
Claim 29:
A microcontroller system comprising: a processing unit in a first power domain supplied at a first voltage, and having at least some low Vt transistors; a memory block in a second power domain supplied at a second voltage, and having at least some high 
Claim 30:
A microcontroller system comprising: a processing unit having a plurality of power operational modes; a peripheral circuit having a plurality of power operational modes; a power control system able to independently operate in power operational modes not tied to the power operational modes of the processing unit and the peripheral circuit; and wherein the processing unit can operate in a sleep mode while the peripheral circuit operates in an active mode.

Group II, Claims 18-24, 28:
Claim 18 is drawn towards microcontroller system at least two processing units operating at respective first or second clock frequencies and requests for memory access; a clock muxing circuit that applies, the respective first or second clock frequency to the respective at least two processing units to the connected at least one memory block. 

 Claim 28 recites two functional blocks in separate power domains, each driven by a clock signal generated by a main clock, positioning of the clock power gate circuits 

Claim 18:
 A microcontroller system comprising: at least two processing units operating at respective first or second clock frequencies and able to make requests for memory access; at least one memory block connectable to the at least two processing units; an arbitration circuit to manage memory access requests from the at least two processing units; and a clock muxing circuit that applies, in response to arbitration circuit request, the respective first or second clock frequency of the respective at least two processing units to the connected at least one memory block. 
Claim 28:
A microcontroller system comprising: at least two functional blocks in separate power domains, each driven by a clock signal generated by a main clock; clock power gate circuits positioned between the at least two functional blocks and the main clock, and physically positioned adjacent to the main clock; and a power control system to control activation of the clock power gate circuits.

Group III, Claim 31:
Claim 31 is, drawn to   a microcontroller system a with plurality of sub-Vt and near Vt circuits. an oscillator having a frequency adjusted and maintained as constant using temperature information from a temperature sensor and a process parameter information. 
Claim 31:
A microcontroller system comprising: a plurality of sub-Vt and near Vt circuits; a temperature sensor that provides temperature information; at least one register to hold process parameter information; and   an oscillator having a frequency adjusted and maintained as constant using both temperature and process parameter information.

Group 1V, Claim 32:
Claim 32 is drawn to   microcontroller system with a substrate having multiple alternating dielectric layers and metal layers. The metal layer is a dummy layer that does not carry signals laterally and acts to maintain planarity of the substrate.

Claim 32:
A microcontroller system comprising: a substrate having multiple alternating dielectric layers and metal layers; at least one vertically extending connection between the metal layers; and wherein at least one metal layer is a dummy layer that does not carry signals laterally and acts to maintain planarity of the substrate.

The inventions are distinct, each from the other because of the following reasons:
Inventions group I, group II, III, IV are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (I) the combination as claimed does not require the particulars of the subcombination (II, III OR IV) as claimed for patentability, and each of the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).

The second subcombination of group (II) has separate utility such as applying first or second clock frequencies to the processing units from a main clock, activating of clock power gate circuits for functional blocks with different power domains 
The third subcombination of group (III) has separate utility a microcontroller system a with plurality of sub-Vt and near Vt circuits. an oscillator having a frequency adjusted and maintained as constant using temperature information from a temperature sensor and a process parameter information. 
The fourth subcombination of group (IV) has separate utility a microcontroller system with a substrate having multiple alternating dielectric layers and metal layers The metal layer is a dummy layer that does not carry signals laterally and acts to maintain planarity of the substrate.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187